Citation Nr: 0511612	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-21 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an assignment of an initial compensable 
evaluation for retropatellar pain syndrome, left knee, from 
September 1, 2001, to May 13, 2004.

2.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for retropatellar pain syndrome, left 
knee, from May 14, 2004.

3.  Entitlement to an assignment of an initial compensable 
evaluation for lumbar strain, from September 1, 2001, to May 
13, 2004.

4.  Entitlement to an assignment of an initial evaluation in 
excess 10 percent for lumbar strain, from May 14, 2004.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Waco, Texas, which granted service connection for asthma, 
retropatellar pain syndrome, left knee, and for lumbar 
strain.  A 10 percent evaluation was assigned for asthma and 
noncompensable ratings were assigned for the veteran's left 
knee and low back disabilities.  The veteran indicated in his 
substantive appeal that he desired a 20 percent evaluation 
for asthma.  By rating decision dated in September 2003, a 30 
percent evaluation was assigned for asthma, which constitutes 
a full grant of the benefit sought.  Hamilton v. Brown, 4 
Vet. App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994).  (Generally, a claimant is presumed to seek 
the maximum disability allowed by law, but where the claimant 
expressly indicates an intent to limit an appeal to a 
specific disability rating, the award of that rating ends the 
appeal.)  Consequently, the issue of an increased initial 
evaluation for asthma is no longer on appeal.

Pursuant to the veteran's request, a Travel Board hearing was 
scheduled in March 2005.  However the veteran failed to 
appear for that hearing.  As he has not shown good cause for 
his failure to appear or requested the RO or Board to 
reschedule the hearing, it is deemed to be withdrawn.  
38 C.F.R. § 20.704(d)(2004). 

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues in this case have been rephrased to 
reflect that the veteran is appealing the initial evaluations 
assigned for his service-connected retropatellar pain 
syndrome, left knee, and lumbar strain.

The issues of an assignment of an initial compensable 
evaluation for lumbar strain, from September 1, 2001, to May 
13, 2004, and to a rating in excess of 10 percent thereafter 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for an initial assignment of a 
compensable evaluation for retropatellar pain syndrome, left 
knee, from September 1, 2001, to May 13, 2004, and an initial 
assignment of an evaluation in excess of 10 percent for 
retropatellar pain syndrome, left knee, from May 14, 2004; 
all reasonable development necessary for the disposition of 
the appeal of this claim has been completed.

2.  From September 1, 2001, to May 13, 2004, the veteran's 
service-connected left knee disability was manifested by 
subjective pain with prolonged standing, walking, and running 
and objective findings of flexion limited to 130 (10 degrees 
less than the normal range); it was not productive of 
arthritis, limitation of extension, subluxation or 
instability.

3.  From May 13, 2004, the veteran's left knee disability has 
been manifested by subjective pain with prolonged standing, 
walking, and running, and objective findings of flexion 
limited to 120 degrees (20 degrees less than the normal 
range); it has not been productive of arthritis, limitation 
of extension, subluxation or instability.





CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
ratings for retropatellar pain syndrome, left knee, from 
September 1, 2001, to May 13, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7,4.40, 4.45,  4.71a, 
Diagnostic Code 5024-5003-5260, 5261 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
from May 14, 2004, for retropatellar pain syndrome, left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5024-5003-5260, 
5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  In this matter, the RO 
sent VCAA notice in October 2003, two years after the 
September 2001 rating decision.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II, 
which replaced the opinion in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004, (holding a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Board finds no prejudice, however, as service connection 
was granted for retropatellar pain syndrome, left knee, and 
lumbar strain.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the September 2001 rating decision, the 
October 2002 Statement of the Case (SOC), and the August 2003 
and June 2004 Supplemental Statement(s) of the Case (SSOC) 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the October 2002 SOC informed the veteran of 
the VCAA statute and implementing regulations, including that 
VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, supra.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the VCAA notice provided to the 
appellant all four elements.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran two thorough VA medical examinations, 
which addressed the applicable rating criteria for 
retropatellar pain syndrome, left knee, and lumbar strain.  
That is, these evaluations are adequate for rating purposes; 
there is sufficient medical evidence of record to make 
decisions on both claims on appeal during the entire rating 
periods in question.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in April 2001.  The examiner 
reviewed the veteran's medical records.  Medical history 
reflected that around 1996 the veteran had a sudden onset of 
pain and swelling after hyper-extending his left knee.  He 
reported that he experiences pain in the left knee with 
prolonged standing, walking, and running.  He also 
experiences occasional swelling with increased activity.  He 
denied any history of locking or instability involving the 
knee.  On physical examination the knees were symmetrical on 
observation.  There was no swelling or inflammation.  
Palpation revealed no evidence of tenderness or effusion.  
The knee joints were stable anteriorly, posteriorly, and 
laterally.  Range of motion studies revealed no evidence of 
increased discomfort or loss of mobility.  Flexion of the 
knees was zero to 130 degrees bilaterally.  

The veteran underwent a C&P examination in May 2004.  The 
examining physician reviewed the veteran's medical records.  
The veteran reported he has pain in his left knee at five on 
a scale of ten with associated stiffness.  Swelling is 
reportedly associated with walking only.  He described flare-
ups of left knee pain with standing for over 20 minutes; 
these flare-ups last about a half hour and are relieved by 
relaxation.  The veteran denied any history of instability.  
The veteran reported that he has difficulty on his job when 
he needs to climb the vehicles.  His standing tolerance is 
limited to 20 minutes.  

On examination left knee range of motion was zero to 120 
degrees, at which point, the veteran experienced mild pain.  
There is no change in range of motion, joint motion, or 
additional limitations with repetitive use.  There was 
tenderness in the medial and lateral borders of the knee 
joint without edema, effusion, or instability.  There was no 
warmth or guarding of movements.  There was no ankylosis or 
constitutional signs of inflammatory arthritis.  

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2004).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected retropatellar pain syndrome, 
left knee, is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5020 (Synovitis).  Under this diagnostic 
code, the disability will be rated on limitation of motion of 
the affected parts, as arthritis, degenerative.  Under 
Diagnostic Code 5003, degenerative arthritis due to trauma 
will be rated on the basis of limitation of motion of the 
specific joint or joints involved.  Note 2: The 20 percent 
and 10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).

Diagnostic Code 5260 (Leg, limitation of flexion of) provides 
a noncompensable evaluation for flexion of the leg limited to 
60 degrees, a 10 percent rating for flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees.

Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 20 
percent rating where extension is limited to 15 degrees, and 
a 30 percent rating is assigned where extension is limited to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

Normal range of motion in the knee is represented by zero 
degrees extension to 140 degrees flexion.  §  4.71, Plate II 
(2004).

A recent General Counsel opinion determined that a veteran 
can receive separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 if a particular knee disorder or two 
different knee disorders cause both limitation of flexion and 
limitation of extension of the same joint.   See VA O.G.C. 
Prec. Op. No. 9-2004 (September 17, 2004).

ANALYSIS

The Board notes initially that in deciding the veteran's 
claim, the Board has considered the Court's determination in 
Fenderson v. West, 12 Vet. App. 119 (1999), and whether he is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  The Board considered 
the application of reasonable doubt in the initial evaluation 
of the veteran's retropatellar pain syndrome, left knee, and 
lumbar strain.  However, the evidence as to these evaluations 
clearly preponderated against it.  Accordingly, reasonable 
doubt was not for application. 38 U.S.C.A. § 5107 (West 
2002).

The veteran's service-connected retropatellar pain syndrome, 
left knee, is appropriately rated noncompensable from 
September 1, 2001, to May 13, 2004.  During this period the 
medical evidence showed the veteran's left knee was 
symmetrical with his right knee and had the same range of 
motion as his right knee.  There was no sign of discomfort on 
movement.  Range of motion was zero to 130 degrees 
bilaterally, which represents only a slight loss of motion of 
10 degrees in flexion and zero reduction on extension.  A 
reduction of 95 degrees in flexion is required to warrant the 
assignment of a 10 percent evaluation under Diagnostic Code 
5260.  Objective evidence also failed to substantiate a 
compensable evaluation under a different diagnostic code, 
such as 5256, 5257, 5258, and 5259, as the record is negative 
for findings or diagnosis of ankylosis, recurrent subluxation 
or instability, dislocated semilunar cartilage, or removal of 
semilunar cartilage.  During the period from September 1, 
2001, to May 13, 2004, the evidence presents no record of 
extraordinary factors, such as the service-connected 
retropatellar pain syndrome, left knee, has markedly 
interfered with the veteran's employment or it has required 
frequent hospitalizations.  In the absence of such factors, 
the Board is not required to discuss any further the possible 
application of 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
  
Assignment of a rating in excess of 10 percent from May 14, 
2004, is not warranted for retropatellar pain syndrome, left 
knee.  Again, objective evidence demonstrated no loss of 
limitation on extension.  Although the veteran's range of 
motion in flexion decreased another 10 degrees since it was 
measured in 2001, his flexion still far exceeded the criteria 
for a 20 percent evaluation under Diagnostic Code 5260.  To 
warrant a 20 percent evaluation, there must be a loss of 110 
degrees and the veteran has been shown only to have 20 
degrees of limitation with mild pain at the extreme range.  
No additional functional impairment was found with repetitive 
use.  A 10 percent evaluation appropriately addresses the 
veteran's mild pain on movement.  Again, objective evidence 
ruled out the application of other diagnostic codes, which 
address disability due to ankylosis, recurrent subluxation 
and instability, or semilunar cartilage.  The examiner did 
note that the veteran had difficulty on his job as a civilian 
contractor when he had to climb the vehicles on his job.  A 
standing tolerance of 20 minutes was also acknowledged.  
There is no other evidence that retropatellar pain syndrome, 
left knee, impacts on employment.  The Board finds that these 
limitations, in and of themselves, are not sufficiently 
extraordinary to conclude the veteran's retropatellar pain 
syndrome, left knee, has markedly interfered with his 
employment.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell, supra; Shipwash, 
supra; Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the Board 
concludes that a compensable evaluation for retropatellar 
pain syndrome, left knee, is not warranted from September 1, 
2001, to May 13, 2004; and an evaluation in excess of 10 
percent for retropatellar pain syndrome, left knee, is not 
warranted from May 14, 2004.

The veteran's left knee disability does not warrant higher 
ratings during the periods of time at issue, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45 for functional 
loss, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in Deluca, 
supra.  As stated, the evidence does not show that the 
veteran's pain results in additional limitation of motion 
that more nearly approximates the degree required for a 
compensable rating prior to May 14, 2004, and to a rating in 
excess of 10 percent thereafter.  That is, there is no 
evidence of additional loss of motion due to pain or flare-
ups of pain, supported by objective findings, to a degree 
that would support higher ratings, nor is there any evidence 
to show that weakness, fatigue, incoordination or flare-ups 
of such symptoms results in such additional loss of motion.  

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee.  
Specifically, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 because the 
arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  However, in this case, 
service connection is not in effect for arthritis of the left 
knee and there is no X-ray evidence of arthritis in that 
joint.  Moreover, there is no objective clinical evidence of 
instability of the left knee.  Thus, separate ratings are 
clearly not warranted under the cited legal authority.

As the preponderance of the evidence is against the claims 
for the assignment of an initial compensable rating for 
retropatellar pain syndrome of the left knee, from September 
1, 2001, to May 13, 2004, and the assignment of an initial 
rating in excess of 10 percent thereafter, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The assignment of an initial compensable rating for 
retropatellar pain syndrome of the left knee, from September 
1, 2001, to May 13, 2004, is denied.

The assignment of an initial rating in excess of 10 percent 
for retropatellar pain syndrome of the left knee, from May 
14, 2004, is denied.
REMAND

By rating decision in September 2001, service connection was 
granted for lumbar strain and the RO assigned an initial 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (Lumbosacral strain).  By rating decision in June 
2004, the RO increased the initial evaluation to 10 percent 
under the revised regulations, 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (Lumbosacral or cervical strain) (effective 
September 26, 2003). 

Review of the record reflects a diagnosis of lumbosacral 
strain upon the veteran's retirement physical examination in 
April 2001.  It does not appear that any radiographic 
examinations of the lumbar spine were done at the time.  The 
veteran reported at his initial C&P examination in April 2001 
that he has experienced recurrent episodes of low back pain 
that last about two to three days per episode, generally 
occurring four to five times per year.  The veteran stated 
that he also experienced occasional pain radiating from his 
lower back into the lower extremities.  The examiner noted 
the veteran had previously been diagnosed with lumbar-sacral 
strain, and he continued with that diagnosis.  Again, no 
radiographic studies were done of the lumbar spine.  The 
veteran underwent another C&P examination in May 2004, which 
apparently included x-rays of the lumbosacral spine.  The 
resulting diagnosis was chronic lumbosacral strain-x-rays 
degenerative disc syndrome at L4-5 with indication of disc 
herniation; "levoscoliosis"; facet arthropathy at L3-4, L4-
5.

In light of the veteran's recent diagnosis of degenerative 
disc disease and the nature of his complaints that date back 
to the day of his retirement physical examination, the Board 
is of the opinion that clarification is warranted as to 
whether service connection is in effect for degenerative disc 
disease.  If so, the agency of original jurisdiction must 
readjudicate the veteran's level of back disability, using 
all of the applicable rating criteria.  See revisions to the 
criteria of Diagnostic Code 5293, effective September 23, 
2002 (67 Fed. Reg. 54345-54349 (August 22, 2002)), and 
further changes to the remaining criteria for evaluating 
spine disorders, effective September 26, 2003 (68 Fed. Reg. 
51454-51458 (August 27, 2003)); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243, with Diagnostic Code 5243 embodying the 
revised provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome).  If service connection is not 
in effect for degenerative disc syndrome, the Board finds 
that the issue of service connection, on direct incurrence 
and secondary bases, has been raised by the record and is 
inextricably intertwined with the issue of an increase in the 
veteran's initial evaluation for lumbar stain.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

In view of the foregoing, the claims for entitlement to an 
assignment of an initial compensable evaluation for lumbar 
strain, from September 1, 2001, to May 13, 2004, and to the 
assignment of an initial evaluation in excess 10 percent for 
lumbar strain, from May 14, 2004, are REMANDED to the RO for 
the following action:

1.  The RO must clarify whether service 
connection is in effect for degenerative 
disc disease of the lumbar spine.  If so, 
the agency of original jurisdiction must 
readjudicate the veteran's claims for the 
assignment of higher initial ratings for 
his low back disability, under all of the 
applicable rating criteria.  (See # 3, 
below.)  

2.  If service connection is not 
currently in effect for degenerative disc 
disease (DDD), the RO must adjudicate the 
raised, intertwined claim for service 
connection for DDD on direct incurrence 
and secondary bases.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§  3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then readjudicate the 
claim for an assignment of an initial 
compensable evaluation for the veteran's 
service-connected low back disability, 
from September 1, 2001, to May 13, 2004, 
and from May 14, 2004, under all of the 
applicable rating criteria.  If any claim 
remains denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


